Citation Nr: 0733444	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to March 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In February 2006 and December 2006, the Board remanded this 
case for additional development, and the case has been 
returned for further appellate review.

In March 2007, the veteran submitted a VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," in favor of Disabled American Veterans 
(DAV).  See 38 C.F.R. §§ 20.607 (2006) (revocation of a 
representative's authority to act must be in writing).  This 
designation effectively revoked the power of attorney that 
was previously assigned to Antonio E. Bendezu of the Veterans 
Advocacy Group.  See id.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The competent evidence of record does not demonstrate 
that the veteran's pre-existing psychiatric disability 
increased in severity during service, nor may it be presumed 
to have been aggravated by service.





CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service, nor may one be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 2220, 1112, 1113, 
1132, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in January 
2003, April 2004, and September 2005.  These letters advised 
the veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the April 2004 and September 2005 letters expressly 
told the veteran to provide any relevant evidence in his 
possession, while the January 2003 letter implicitly told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  A March 2006 
letter notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, Social Security Administration records, and VA 
examination reports from March 2007 and June 2007.  The Board 
notes that the veteran's in-service psychiatric 
hospitalization records are not on file.  According to a 
notation made on a December 2001 report of contact, the 
records packet that was received by VA did not have any 
medical records and the individual who sent these records 
verified that he had submitted all of the information he had.  
In June 2007, the veteran submitted a signed statement 
reflecting that he had no further evidence to submit and 
requesting that his claim be sent to the Board for further 
appellate consideration.  Therefore, the duty to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claim on the merits.

Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.  For certain chronic 
disorders, such as psychoses, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first service connection requirement, the 
veteran was diagnosed with bipolar affect disorder with 
psychotic features during a June 2007 VA neurological 
disorders examination.  He was also diagnosed as having a 
cognitive disorder, not otherwise specified.  In March 2003, 
a private psychologist diagnosed anxiety disorder and 
suggested further testing to rule out psychotic disorder.  
Having thus established the existence of a current 
psychiatric disability, the Board will next determine whether 
the veteran's current psychiatric disability was incurred or 
aggravated in service or within one year of separation.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

In the case at hand, an August 1999 examination report notes 
that the veteran was clinically normal psychiatrically at the 
time of his entrance into service, and a February 2000 
medical record reflects that the veteran received mental 
health treatment while in service.  A March 2003 private 
psychiatric evaluation report notes that the veteran was 
hospitalized for several weeks in 1999 at a military facility 
for some type of psychosis and had one psychiatric hold in a 
military setting about two months later.  While VA has been 
unable to obtain these records, these reports appear to have 
been summarized for the private psychiatrist during telephone 
conversations with an individual at the Air Force Base at 
which the veteran was hospitalized.  The veteran's emergency 
room treatment for bipolar disorder with manic phase in June 
2000 falls within the one-year presumptive period, further 
establishing that the veteran had a psychiatric disability in 
service.  

Therefore, the presumption of soundness attaches to this 
claim, and the Board must first determine whether the 
competent evidence of record clearly and unmistakably 
establishes that the veteran had a psychiatric disability 
prior to enlistment.  With respect to this question, the 
Board notes that private emergency room medical records 
reflect that the veteran was hospitalized and was assessed as 
having bipolar I disorder, manic episode with mood-congruent 
psychotic features and violent behaviors in February and 
March 1999, which was approximately six months before he 
entered service.  These records also reflect that the veteran 
was briefly hospitalized in August 1999, a couple of weeks 
before his entry into service, for bipolar I disorder with 
mixed psychotic features.  The veteran's medical records also 
indicate that the veteran suffered a closed head injury and a 
fractured cervical spine at age 5, and several medical 
opinions of record relate the veteran's current cognitive 
disorder to this accident.  The veteran's medical records 
were also reviewed by a VA examiner in March 2007, and it was 
concluded that these records show major psychiatric problems 
before his entry into active duty.  The Board finds that this 
evidence constitutes clear and unmistakable evidence that the 
veteran's psychiatric disabilities existed prior to service.  

Having determined that the veteran's psychiatric disability 
pre-existed his military service, the Board must now 
determine whether the competent evidence of record clearly 
and unmistakably demonstrates that a psychiatric disability 
was not aggravated by his military service.  

Pre-service, the February 1999 and March 1999 records note 
Global Assessment of Functioning (GAF) scores of 11-20.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), GAF scores of 11-20 reflect 
some danger of hurting self or others, such as suicide 
attempts without clear expectation of death, frequently 
violent, manic excitement, or occasional failure to maintain 
minimal personal hygiene, or gross impairment in 
communication.  

This GAF score was assigned when the veteran was brought to 
the emergency room in February 1999 after arguing with his 
mother, hitting his brother in the head, and chasing his 
brother around and pounding on the walls and door.  The 
veteran's mother reported that the veteran had been 
exhibiting increasingly-irrational thoughts and had all kinds 
of grandiose ideas.  She also reported that the violent 
behavior was new to the family because they had never felt 
threatened by the veteran before.  His mother was extremely 
concerned about the safety of the family.  She reported that 
the veteran had gotten 13 tickets for reckless driving in the 
past six months.  The veteran's thought processes were 
positive for loosening of association.  His mood was very 
angry and his affect was congruent.  Thought content was 
positive for delusions of grandiosity and paranoia.  His 
insight and judgment were considered grossly impaired.  The 
veteran was hospitalized and given medication.  He remained 
angry toward his mother and brother, however, and eventually 
left the hospital against medical advice.  

The veteran was assigned a GAF score of 20 when he was 
admitted to the hospital in August 1999.  On discharge, his 
GAF score was raised to 35-40, which signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  His highest GAF score in the past year was 
said to be 50, which signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  

In August 1999, the veteran was brought to the emergency room 
with reported bizarre behavior, disorganized behavior, 
confused thoughts, insomnia, racing thoughts, and at times 
slow thoughts, labile mood, belligerence at home, mood 
swings, and poor concentration.  He was not suicidal, but he 
was afraid of injuring his parents and brother, even though 
he did not want to do so.  He reported that he would like to 
join the military.  The veteran was admitted to the hospital 
and began a multimodal treatment program that included one-
to-one, group, and milieu therapies and pharmacological 
management.  After a few days, he left against medical 
advice.

June 2000 emergency room reports state that the veteran had 
been acting aggressively the past few days and had threatened 
his parents.  He had a military fixation and was having 
racing thoughts and flights of ideas.  It was noted that the 
veteran had not been taking his medications.

According to the March 2003 private psychiatric evaluation, 
the veteran's polite manner appeared odd and excessive.  His 
affect was flat and at times inappropriate.  He was a very 
poor historian and was unable to answer many questions that 
were asked of him, including those that pertained to 
significant events that most people would be expected to 
recall.  His difficulty in providing a cohesive personal 
history appeared to be due to a combination of memory 
problems, lack of insight, and suggestions of cognitive 
and/or neurological impairments.  He denied a history of 
suicidal ideation and expressed anger when questioned about 
this.  He was oriented to person, place, setting, and 
situation.  He was not judged to be circumstantial or 
tangential but had difficulty expressing thoughts clearly.  
He denied any history of auditory or visual hallucinations or 
delusions and became indignant when questioned in this 
regard.  He was assigned a GAF score of 35.  

In March 2007, the veteran underwent a VA mental disorders 
examination.  The examiner diagnosed cognitive disorder not 
otherwise specified, based on the veteran's history of head 
injury, and noted signs of executive dysfunction, learning 
problems, and cognitive deficits.  The examiner stated that 
the veteran did not have a psychiatric problem related to 
active duty and noted that no Axis I diagnosis was made while 
the veteran was on active duty.  The examiner also stated 
that there was no evidence of record that indicated that the 
veteran's disability was aggravated by military duty.  
Further testing was ordered in order to determine whether any 
psychiatric condition was present.  

The veteran was given a VA examination for neurological 
disorders in June 2007.  This report concludes that the 
veteran's present psychiatric conditions, cognitive disorder 
not otherwise specified and bipolar disorder with psychotic 
features, were not caused by military service.  It states 
that no illness, injury, or event is documented in the 
veteran's military record to indicate a service-connected 
cause for his present condition.  

The examiner noted that the veteran had a head injury as a 
young child, resulting in significant brain trauma.  The 
veteran's mental domains were variably affected, although in 
no realm did he function above the lower part of the average 
range.  He was home-schooled after fifth grade, and he could 
not pass a GED examination.  He developed bipolar I disorder 
in adolescence and was hospitalized for mania with psychotic 
symptoms at least three times before joining the military.  
He remained in the military only about seven months, and he 
was re-hospitalized about two months after discharge.  

Testing showed that the veteran does experience psychosis 
with manic features and significant thought disorder.  The 
examiner stated that the testing would not be able to 
differentiate brain damage that might have occurred in early 
adulthood from the pre-existing damage from childhood trauma.  
Given the close proximity of the veteran's psychiatric 
hospitalizations for acute mania and his period of service, 
the examiner stated that it was likely that the veteran's 
thought disorder and his cortical damage would have both 
contributed to his having to leave the military.  Neither 
would have been likely to have arisen in the period of 
service.  

The Board finds that this evidence clearly and unmistakably 
demonstrates that there was no increase in the underlying 
severity of the veteran's psychiatric disability as a result 
of his military service.  As indicated above, the 
professional medical opinions that were solicited in order to 
address this question concluded that there was no aggravation 
of the veteran's psychiatric disability during service, and 
the examiners cite evidence from the claims file to support 
their conclusions.  

Additionally, it is significant that the veteran was 
hospitalized for his bipolar disorder multiple times in the 
six month period prior to his enlistment in the military and, 
most notably, the last of these hospitalizations occurred two 
weeks before his enlistment.  There is no evidence that any 
mental health difficulties the veteran had during and after 
service were of a greater severity than those he had prior to 
service, and there is no indication that there was any 
lasting effect from the in-service symptoms.  The first post-
service mental health treatment of record appears in the June 
2000 emergency room records, which would have been 
approximately three months after his separation.  The next 
mental health treatment of record appears in 2003 in 
connection with his VA and Social Security claims.  There is 
no indication of further mental health treatment from June 
2000 to March 2003, which suggests that the veteran did not 
experience increased flare-ups of his disability in the 
intervening period.  

In conclusion, the Board finds that a psychiatric disability 
clearly and unmistakably existed prior to the veteran 
entering service, the disability clearly and unmistakably was 
not aggravated during service, and the presumption of sound 
condition on entering service has been successfully rebutted 
and the psychiatric disability is found to have preexisted 
service.  For the same reasons discussed above, the Board 
finds that there was no aggravation of the preexisting 
disorder beyond the natural progress of the disorder.  
Service connection is therefore not warranted.



ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


